Title: To James Madison from Thomas Newton, 11 June 1802
From: Newton, Thomas
To: Madison, James


Dr SirNorfolk June 11. 02
I Received yr favor, the wine shall be sent as you desire, of the same Cargo. I have just arived a few pipes of best quality of Brasil wine, I beleive superior to any we have yet had, if you or friends should want I shall be happy to supply you or them the quality you have had we also keep. With best wishes for your health &c I am respectfully Yr. Obt
Thos Newton
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found.


